Title: To John Adams from Nathan Rice, 21 October 1775
From: Rice, Nathan
To: Adams, John


     
      Camp in Cambridge Octr. 21t. 1775
      Dr. Sir
     
     I must acknowledge myself culpable, by a Breach of Orders, should not have neglected writing, but for an almost invincible Disorder in My Hands which has deprived me of their Use for two Months, am now almost recovered.
     Many things have happened during the Season which I should have transmitted had it been in my Power. The State of our Army you doubtless Sir are as well acquainted with as myself, by Gentlemen more capable of informing you.
     There have been Desertions both from the Enemy, and us; those from us were all Foreigners and of the Corps of Rifle-Men. It were to be wished none were in the Service of America, but Americans. In so large an Army as the American it cant be wondered at if there are some Judas’s who will betray and Sell us; some we have found, one in an especial Manner whom I thought the best of our Frinds, has forfeited the Character. Can it be possible Sir that the great Patriotick Dr. Church could be guilty of so great Treachery, how are Men lead from their True Intrest by the False Charms of Riches and Honor. Who can we trust or confide in? Our Dependence is on that honorable Assembly of which Sir you are a Member, our Eyes are to you as to the Fathers of the People and from you we hope for Salvation.
     We wait with great Impatience for News from Quebec. The Success of our Arms there will be of the utmost Importance to us, as doubtless there are large Magazines from whence we may have the one thing needful.
     Our Navy has not in all Respects been so prosperous as I could wish, our Floating Batteries last Week went down the River in Order to give the Enemy a few Shot into Boston, meaning at least to interrupt their Evening Diversion, it being their first Assembly Night for the Season. Capt. Ayres who commanded gave them a Dozen or fourteen with a very good Discretion and Execution as we have since learned, one entering the Chamber of Doctor Canner; another passing through 20 Tents on the Common, Several entering their Hospital &c. At length either through Badness of Mettle or Carelessness in loading, one of the Cannon burst which killed one of our Men, wounded several slightly, split off a plank in the Battery between Wind and Water; by which She filled. The Water being shallow, the Guns were got out and She brought up the River.
     The Enemies fireing on Bristol you have doubtless heard of and News is just arrived in Camp, of their having burnt Part, the greatest Part, of Falmouth in Casco Bay, for its Non Compliance with their Requision for Provision &c. We have now no Mercy to expect from them, nothing but Fire and Sword; our Sea Port Towns must Fall Victims to their Rage.
     I rejoice however to see none disheartened or discouraged. The Field now invite us. Husbandry smiles in the interior Parts. There we defy them, let them come if they dare, but by this Time they are Sensible we shall and will Fight. When the Hanoverians arrive I expect perilous Times, which by Accounts is soon to take place.
     The Day after the honorable Committee from the Continental Congress arrived in Town, Part of our Brigade were under Arms and reviewed by them. The Brigade is composed entirely of Troops of our Province. Those Gentlemen will doubtless give you their opinion of us. Many Gentlemen think our Troops not inferior to those of other Colonies; altho many things have been said against us, little Animosities and Jealousies will arise in all Societies and Armies composed of various Corps’s. I hope we shall act from more noble Motives than to suffer such Trifles to break our Union or disturb our internal Happiness: It cant be wondered at if among our Officers there should be some who do not fill their Posts with that Dignity and Honour which they ought; Our Colony Sir you are Sensible laboured under the greatest Calamities, Disadvantages in distributing their Commissions; done in the greatest Hurry and Confusion, and he that was popular obtained the Commissions; good sensible Men are not all Soldiers. The greatest Fault in our Troops is having bad Officers; I could wish in the next Inlistment we might be culled. Coll. Brewer was Yesterday dismissed the Service for Fraud. I am Sr. with the greatest Respect yr. very humble Servant
     
      Nathan Rice
     
    